 1   Nathaniel Sterling (SBN 215734)
     STERLING LAW FIRM
 2   4790 Dewey Drive, Suite A
     Fair Oaks, California 95628
 3   Phone: 916-801-4386
     Attorneys for Plaintiffs
 4   Janine S. McMillion (SBN 195036)
     Evelina M. Serafini (SBN 187137)
 5   McMILLION & HIRTENSTEINER, LLP
 6   One Pacific Plaza
     7755 Center Avenue, Suite 1100
 7   Huntington Beach, CA 92647
 8   Telephone: (213) 785-8980
     Facsimile: (866) 707-0282
 9
     Attorneys for Defendant, T-Bird Restaurant Group, Inc.
10

11
                           UNITED STATES DISTRICT COURT
12
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
13
     Heather Presto, Sarah Sherwood, Shadi     )     Case No.: 2:19-cv-00126-TLN-AC
14   Vaghefi, Elizabeth Bierman, Chalakoh      )
     Yancy, Bridgette Holman, Alison Schuyler, )     Assigned: Hon. Troy L. Tunley
15                                             )
                              Plaintiffs,      )     STIPULATION AND ORDER
16                                             )     REGARDING STANDSTILL
           vs.                                 )     AGREEMENT
17                                             )
     T-Bird Restaurant Group Inc.; Josh        )
18   Hamilton; Mike Loving; and Does 1         )
     through 10, inclusive,                    )     Complaint Filed: January 21,
19                                             )     2019
                              Defendant.       )
20

21         Plaintiffs Heather Presto, Sarah Sherwood, Shadi Vaghefi, Elizabeth
22   Bierman, Chalakoh Yancy, Bridgette Holman, Alison Schuyler and Defendant, T-
23   Bird Restaurant Group, Inc. (jointly “the Parties”) respectfully submit the following
24   stipulation for a three-month standstill through July 8, 2019:
25         WHEREAS, this matter is not yet at issue, with only Defendant T-Bird
26   Restaurant Inc. having been served via Waiver of Service, and no court dates have
27   been set nor are pending on the Court’s calendar, including no scheduling or
28   discovery conferences;
                                              -1-
                      STIPULATION AND ORDER RE STANDSTILL AGREEMENT
 1           WHEREAS Parties have met and conferred extensively regarding
 2   Defendant’s response to the Complaint, informal resolution, exchange of factual
 3   information, the potential enforcement of applicable arbitration agreements and
 4   participating in formal private mediation;
 5           WHEREAS, the Parties wish to focus their efforts on settlement and will
 6   work in good faith with full intention to resolve the case through private mediation,
 7   and the Parties and their respective counsel will attend mediation with full authority
 8   to settle the case,
 9           WHEREAS the Parties have agreed upon neutrals to retain for purposes of
10   private mediation with JAMS and are pursuing scheduling of mediation within the
11   next two to three months, subject to mediator availability on the earliest practicable
12   date;
13           WHEREAS, pending the Parties mediation and good faith settlement efforts,
14   the Parties agree that all court proceedings be stayed and at a standstill in order to
15   conserve judicial resources and the Parties’ resources, and to promote a more
16   conducive non-adversarial atmosphere for achieving a speedy, full and fair
17   resolution of this case;
18           IT IS HEREBY AGREED, subject to the Court’s approval, that:
19           1. All court proceedings in this matter be stayed pending the scheduling and
20   completion of the Parties’ agreed upon private mediation;
21           2. The Defendant’s right to file a response to Plaintiffs’ Complaint,
22   including but not limited to a motion to compel arbitration of each and all of the
23   Plaintiffs’ disputes against Defendant, which response would be due, per the Parties
24   previous agreement, by April 15, 2019, will not be prejudiced by the stay and
25   standstill, and all dates related to Defendant’s obligation to respond to the
26   Complaint, will be stayed or held in abeyance;
27   ///
28
                                               -2-
                       STIPULATION AND ORDER RE STANDSTILL AGREEMENT
 1          3. The Parties will not file any motions, nor will Plaintiffs serve any written
 2   discovery nor seek to enforce any default or entry of judgment or other dispositive
 3   ruling against Defendant during the proposed standstill period. The Parties’ ability
 4   to file any motions, including to compel discovery, will not be prejudiced as a result
 5   of the stay or standstill;
 6          4. The Parties agree not to use the standstill agreement or the standstill
 7   period as a basis for any argument of waiver, prejudice or unreasonable delay;
 8          5. The Parties will immediately notify the Court upon completion of the
 9   mediation as to whether the mediation resulted in a full resolution of the dispute;
10          6. If the Parties’ settlement efforts during the standstill period does not fully
11   and completely resolve this dispute, the Parties agree that Defendant’s response to
12   the Complaint will be due within 21 days of the date of completed mediation and
13   litigation shall resume.
14   AGREED:
15   Dated: April 8, 2019               STERLING LAW FIRM
16

17                                      By:    /s/ Nathaniel Sterling
                                                    Nathaniel Sterling
18                                                  Attorney for Plaintiffs
19
20   Dated: April 8, 2019               McMILLION & HIRTENSTEINER, LLP
21

22                                      By: __________________________________
23                                                  Janine S. McMillion
                                                    Evelina M. Serafini
24                                Attorneys for Defendant, T-Bird Restaurant Group Inc.
25

26
27

28
                                                -3-
                       STIPULATION AND ORDER RE STANDSTILL AGREEMENT
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
     Dated: April 12, 2019
 3

 4

 5

 6                                   Troy L. Nunley
                                     United States District Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                          -4-
                     STIPULATION AND ORDER RE STANDSTILL AGREEMENT
 1   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1, I, Evelina M.

 2   Serafini, am the ECF user whose identification and password are being used to file
 3
     this Stipulation and [Proposed] Order Regarding Standstill Agreement and Stay of
 4

 5   Case. In compliance with Civil Local Rules 5-1(c)(4) and 5-1(i)(3), I hereby attest
 6   that Plaintiffs’ Counsel, Nathaniel Sterling, concurred in this filing.
 7
     Dated: April 8, 2019             __________________________________
 8                                    Evelina M. Serafini
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                               -5-
                      STIPULATION AND ORDER RE STANDSTILL AGREEMENT
                              CERTIFICATE OF SERVICE
 1

 2   PRESTO, et al. v. T-Bird Restaurant Group Inc., et al.
 3   Case No. 2:19-cv-00126-TLN-AC
 4   Document Served:
 5         BY ELECTRONIC TRANSMISSION: The e-mail address from which I
           served the document(s) is smo@mchirtlaw.com. Based on a court order or
 6         an agreement of the parties to accept electronic service, I caused the
           document(s) to be sent to the person(s) at the electronic address(es) listed
 7         below.
 8   Nathaniel Sterling, Esq.
     STERLING LAW FIRM
 9   4790 Dewey Drive, Suite A
     Fair Oaks, California 95628
10   Telephone: (916) 801-4386
     E-Mail: nathanielsterling@yahoo.com
11   Attorney for Plaintiffs
12

13

14   I declare under penalty of perjury under the laws of the United States of America
     that the information in this certificate of service is true and correct.
15

16   Signature: ________________________
     Printed name: Suzanne Olguin_________
17   Business Address: McMILLION & HIRTENSTEINER, LLP
                       One Pacific Plaza
18                     7755 Center Avenue, Suite 1100
                       Huntington Beach, CA 92647
19                     Telephone: (213) 785-8980
                       Facsimile: (866) 707-0282
20

21

22

23

24

25

26
27

28
                                             -6-
                     STIPULATION AND ORDER RE STANDSTILL AGREEMENT
